DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 102013218735 (‘735).
DE ‘735 discloses a motorized watercraft [100] (see Fig 1A and Fig 1B) comprising: an elongated hull extending along a longitudinal central axis, and a propulsion system with a drive module mounted to the elongated hull. The drive module includes a propelling member and a motor [200] (Fig 2E), the motor being in driving connection with the propelling member. A bottom surface of the elongated hull is provided with a first channel [102a] and a second channel [102b] that respectively extend along the elongated hull on each side of the longitudinal central axis (Fig 1G). The elongated hull further comprises an elongated depression [110] extending in a longitudinal direction of the elongated hull and configured to receive the drive module. The watercraft is a motorized surfboard or a motorized wakeboard or a boat.
Re claim 2, the drive module is arranged at the bottom surface of the elongated hull.
Re claim 3, the propelling member and/or the drive module is arranged along the longitudinal central axis.
Re claim 4, the first and the second channels are parallel to the longitudinal central axis.
Re claim 5, the elongated hull has a first outer side carve and a second outer side carve extending longitudinally (Fig 1B).
Re claim 6, the first channel extends proximal to the first outer side carve, and the second channel extends proximal to the second outer side carve.
Re claim 7, the first channel and the first outer side carve form a first lower protrusion extending along the first outer side carve, and the second channel and the second outer side carve form a second lower protrusion along the second side carve.
	Re claim 13, at least a portion of the first and second channels have depth equal to between 40% and 80% of a thickness of the elongated hull (Fig 1H)
Re claim 14, each of the first and the second channels forms a longitudinal curved surface portion (see Fig 1B) of the bottom surface of the elongated hull and a pair of vertically extending surfaces interconnected by the longitudinal curved surface portion, the pair of vertically extending surfaces being inclined so as to form obtuse angles relative the longitudinal curved surface portion.
Re claim 16, the propulsion system comprises an electric power module [400] for powering the drive module.
Re claim 17, a flow guide [210, 211] arranged on the bottom surface of the elongated hull along the longitudinal central axis, the flow guide being arranged to divert water towards the first and the second channels (Fig 2D)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102013218735 (‘735) in view of Brown (US 4,894,034 A)
DE ‘735 discloses a motorized watercraft comprising an elongated hull with first and second outer side carves extending longitudinally, but does not disclose an upper side of the elongated hull having a first recess extending along the first outer side carve and a second recess extending along the second outer side carve.
Brown discloses a watercraft, wherein an upper side of the watercraft hull comprises a first recess [12] extending along a first outer side carve and a second recess [12] extending along a second outer side carve of the hull (Fig 4)
Therefore, it would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the upper side of the hull of DE ‘735 with first and second recesses, as taught by Brown. Having such an arrangement would have allowed a user to grip the watercraft for shaper turns, as well as for extra stability in rough sea conditions.

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102013218735 (‘735) in view of Alexander (US D410515 S)
DE ‘735 discloses a motorized watercraft comprising an elongated hull having first and second channels, as well as fins (see Fig 1G). 
DE ‘735 however does not disclose the fins as being arranged inside the channels.
Alexander discloses a watercraft comprising an elongated hull having first and second channels, and fins disposed both inside and outside the channels (Fig 4). The fins are arranged in an outward angle of between 0.5 and 15 degrees relative the longitudinal central axis.
	It would have been obvious to a person skilled in the art before the effective filing date of the invention to provide the channels of DE ‘735 with an additional pair of fins, as taught by Alexander. Having such an arrangement would have provided the watercraft of DE ‘735 with additional stability during sharp turns.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are either not persuasive, or rendered moot in view of new ground of rejection.
Applicant’s Arguments: Regarding the rejection based on DE ‘735, Applicant has argued that the bottom surface of the surfboard 100 has only the single depression 110, i.e., no other depressions or channels are provided. The reference numerals 102, 103, and 104 designate different areas of the single depression 110, but they do not form discrete depressions or discrete channels. Thus, the bottom surface does not include “a first channel and a second channel that respectively extend along the elongated hull on each side of the longitudinal central axis (L),” as required by claim 1.
Response: As seen in Fig 1A and 1B, the first recess 102a and the second recess 102b – arranged on either side of the rib 101 and ahead of the recess 102c – are broadly considered to be the first and second channels. It is noted that the claim do not necessarily require the first and second channels to be isolated from the elongated recess or depression, as implied in Applicant’s arguments. Therefore, even though the first and second channels do not extend along the sides of the recess/depression, they are considered to be distinct from the elongated recess or depression.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY VASUDEVA whose telephone number is (571)272-6689. The examiner can normally be reached 6:00 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AJAY VASUDEVA/Primary Examiner, Art Unit 3617